In dissenting from the majority opinion on rehearing in the above cause, I call attention to my dissenting opinion filed October 17, 1933, in the companion case of State ex rel. Osage County Savings  Loan Ass'n v. Worten, District Judge,167 Okla. 187, 29 P.2d 1, decided at the same time as the original decision in the above case, which dissenting opinion expresses my views on this important subject.
After carefully reading the opinion of the Supreme Court of the United States delivered by Chief Justice Hughes in the case of Home Building  Loan Association v. Blaisdell et al., 54 S. Ct. 231, 78 L.Ed. ___ (Minn.) 249 N.W. 334, I remain of the opinion that when the entire act under consideration by this court is construed as set forth in my prior dissenting opinion, said act was violative of no provision of the state or federal Constitutions.